Citation Nr: 9915333	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  92-19 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
left hip.

2.  Entitlement to service connection for a back condition.  

3.  Entitlement to an increased evaluation for residuals of a 
fracture of the left femur with bursitis of the left hip, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for a left knee 
disability, rated as 20 percent disabling prior to August 3, 
1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1946 to December 1946 and from November 1947 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1990 and March 1991 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  


FINDINGS OF FACT

1.  Arthritis of the left hip is not medically demonstrated.  

2.  The claim for service connection for a back condition is 
not supported by cognizable evidence showing that the claim 
is plausible or capable of substantiation

3.  Residuals of a fracture of the left femur are currently 
manifested by some apparent osteoporosis, the retention of a 
broken screw in the bone, a slightly shortened left leg, and 
chronic left trochanteric bursitis.  

4. Prior to February 26, 1993, the left knee disability 
resulted in moderate knee impairment.  

5.  From April 1, 1996
3 to August 3, 1998, the left knee disability resulted in 
severe knee impairment.


CONCLUSIONS OF LAW

1.  The veteran does not have arthritis of the left hip that 
was incurred or aggravated in service, or is proximately due 
to, or the result of, service connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.310 (1998).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a back 
condition.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The schedular criteria for a disability rating in excess 
of 20 percent for residuals of a fracture of the left femur, 
with bursitis of the left hip, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5299-5255 (1998).

4.  Prior to February 26, 1993, the schedular criteria for a 
disability rating in excess of 20 percent for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.20,  4.71a, Diagnostic Code 5257 
(1998).

5.  From April 1, 1993 to August 3, 1998, the schedular 
criteria for a disability rating of 30 percent for a left 
knee disability have been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.20,  4.71a, Diagnostic Code 5257 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims -- Arthritis of the Left Hip 
and a Back Condition

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Disability 
which is proximately due to or the result of a service 
connected disability will be service connected.  38 C.F.R. § 
3.310 (1998).

The initial question which must be answered is whether the 
veteran has presented evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  To be well 
grounded, a claim must be "plausible;" that is, it must be 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § 5107(a).  
Epps v. Gober, 126 F. 3d 1464 (1997), adopting the definition 
in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  A claim which 
is not well grounded precludes the Board from reaching the 
merits of a claim.  Boeck v. Brown, 6 Vet. App.  14, 17 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus or link between the claimed in-service disease or 
injury and the present disease or injury.  Epps v. Gober, 126 
F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

Considering first the veteran's claim for service connection 
for left hip arthritis, his service medical records are 
entirely negative as to any disorder of the left hip.  A 
special orthopedic examination relative to his March 1968 
retirement made no reference to the left hip, and the 
retirement physical examination report itself stated that x-
ray examination of the hips and pelvis had revealed the 
fracture of the femur to be well healed and in good alignment 
with the residual screw.  

In December 1991, x-ray studies in association with a VA 
disability evaluation examination, which is not relative to 
this issue, noted an impression of minimal degenerative 
arthritic changes of the left hip.  

On the other hand, x-rays of the veteran's pelvis and left 
hip taken at a private medical facility and reviewed by a 
private radiologist in September 1992 indicated that the hip 
joints revealed no significant arthritic process or necrosis 
of bone.  The impression was that there was no acute process 
is seen in the pelvis or left hip.  October 1992 x-ray 
studies of the pelvis with the left hip from a private 
facility showed no acute fracture or dislocation involving 
the pelvis, including the left hip.  The impression was that 
there had been no significant finding.  

In November 1994, the veteran underwent a VA orthopedic 
examination.  The examiner's diagnosis was residuals of a 
fracture of the left hip with chronic left trochanteric 
bursitis, shortening of the left leg by 1/2 inch, and 
arthritis.  
The radiologist's report states that views of left hip 
revealed that the joint space was preserved.  No definite 
arthritic change or other pathology could be seen, although 
an obvious old fracture was visualized at the proximal shaft 
of the femur.  The radiologist's impression was that there 
was no arthritis in left hip.  

An x-ray report of the left femur in December 1994, only one 
month later, noted that the appearance was unchanged from 
prior films.  Mild degenerative changes of the hip joints 
were present bilaterally, more so on the left than the right.  

On VA orthopedic examination of hips in October 1995, the 
diagnosis was post-traumatic arthritic changes of the left 
hip joint.  This diagnosis was not confirmed by any x-rays 
taken in conjunction with the examination.  It was not stated 
that the examiner had reviewed the October 1995 x-ray films 
of the hip.  

In May 1996, because of the discrepant x-ray reports, a VA 
Chief of Medical Service, together with a radiologist, 
conducted an independent review of the veteran's VA x-rays of 
the left hip taken in November 1994, December 1994, and 
October 1995.  These physicians concluded that the veteran's 
left hip joint space was normal, showing no change in the 
1994/1995 films and that there were no arthritic spurs or 
degenerative changes.  A very minimal prominence of the lower 
articular border of the ischial portion of the hip joint was 
seen.  In the opinion of these physicians, this might account 
for the report of minimal arthritis given by the radiologist 
at another VAMC, which they considered a questionable 
interpretation.  

On October 1996 VA orthopedic examination, the examiner 
diagnosed greater trochanteric bursitis, left hip.  An 
October 1996 x-ray report stated that the view of the left 
hip revealed no arthritic change, but provided an impression 
of arthritis of the left hip.  

An analysis of the medical records discloses no evidence of 
the left hip arthritis in service or for many years 
thereafter.  Based on the fact that there is some post-
service medical evidence of post-traumatic arthritis of the 
left hip, the Board concedes that the claim for secondary 
service connection is plausible.  However, upon careful 
weighing of all the evidence, the Board finds that the more 
probative evidence establishes that the veteran does not have 
arthritis of the left hip.  

In order to reconcile inconsistencies in the record insofar 
as the existence of arthritis of the left hip is concerned, 
prior x-rays were reviewed by a VA Chief of Medical Service 
and a radiologist in May 1996.  These physicians concluded 
that arthritis of the left hip was not present.  To be sure, 
there is a subsequent x-ray report in October 1996 that 
refers to arthritis of the knee, but this same report also 
reflects an impression of no arthritic changes.  As a result 
of this internal inconsistency, the report has no weight 
insofar as the existence of arthritis is concerned.  As to 
earlier diagnostic impressions of arthritis, these were not 
confirmed by x-ray.

The VA opinion of May 1996, which had the benefit of review 
of a number of x-rays, is more probative than other medical 
evidence in the record insofar as the existence of arthritis 
is concerned.  The evidence is not in relative equipoise, and 
the benefit of the doubt rule is not for application.

As to the claim for service connection for a back condition, 
a service medical record disclosed that in May 1960 the 
veteran had injured his back when he landed on his canteen in 
a parachute jump at Salerno.  He was found to have bruised 
his left paravertebral muscles, with resultant spasm and 
tenderness in the area.  Treatment was with heat and a pain 
reliever.  In September 1965, he was seen for the sudden 
onset of a low back ache, which had occurred spontaneously, 
without any injury.   He was treated with heat and a muscle 
relaxer.  Examination for service separation in March 1968 
showed that the spine was normal.  The veteran denied history 
of recurrent back pain.

In August 1989, the veteran was seen by Nancy L. Flickinger, 
M.D., of Dennis C. McCluskey, M.D., and Associates, for 
severe symptoms of lower back pain, which had occurred while 
lifting his grandson.  As he picked up his grandson, the 
veteran felt a snap in his left flank.  The assessment was 
muscle strain.  Office notes also disclose that in December 
1989 the veteran fell on the ice, with his back hitting the 
curb, causing pain below his ribs on the left side of his 
back.  In September 1990, he was involved in a motor vehicle 
accident, when his automobile was struck from behind.  
Examination revealed tenderness in the sacroiliac joint and 
associated muscle spasm.  The assessment was sacroiliac joint 
inflammation with associated muscle spasm.  A second office 
note that same month stated that the lower back pain still 
persisted, although the extreme pain had resolved.  The 
sacroiliac joint strain was found to be improving. 

A December 1990 letter from Dr. Flickinger mentioned that she 
had seen the veteran in August 1989 with a diagnosis of 
lumbar strain, which had apparently resolved.  In December 
1989, he had been seen by Dr. McCluskey for bruised left 
posterior ribs after a fall on the ice.  Dr. Flickinger had 
examined the veteran in September 1990 following a motor 
vehicle accident.  She had diagnosed a right sacroiliac joint 
strain and muscle spasms, since the paraspinal muscles were 
tender. 

A September 1991 VA orthopedic clinic examination noted 
complaints of chronic low back pain, status post left femur 
fracture in the 1960's, as reported by the veteran.  Physical 
examination found the gait normal, range of motion full, and 
motor strength of 5/5. 

VA orthopedic examination of the lumbosacral spine in 
November 1994 disclosed spasm of the left paravertebral 
muscles of the lumbar spine  tenderness and also tenderness 
in the left sacroiliac joint.  The diagnosis was lumbosacral 
strain with left sacroiliac strain with arthritis.  An x-ray, 
taken in conjunction with the examination showed early 
minimal arthritic changes with a tilt to the upper lumbar 
spine to the left; disc spaces were preserved.  There was a 
slight generalized osteoporosis.  The impression was 
arthritis and scoliosis.  

A February 1995 letter from Dennis C. McCluskey, M.D., stated 
that Dr. Flickinger had examined the veteran in August 1989 
with diagnosis of left flank pain and increased muscle 
tension to the lumbar area L3-L4 and had prescribed a muscle 
relaxant/anti inflammatory medication.  She had also seen him 
in September 1990 following a motor vehicle accident. 

In a January 1996 letter, Ronald R. Coleman, Major, Retired, 
stated that he had witnessed the parachute accident in April 
1962 in which the veteran broke his femur.  Major Coleman 
said that he rode with veteran in helicopter to Womack Army 
Hospital and that the veteran had complained that his lower 
back hurt.  For several weeks after his surgery, the veteran 
had mentioned that his lower back was painful.  

Service medical records show back injury in 1960 and an 
episode of back pain without antecedent injury in 1965.  
However, when the veteran was examined in 1968 for separation 
from service, his spine was normal, and, in addition, he 
denied recurrent back pain.  The Board concludes from this 
evidence that the back symptomatology in service was acute 
and transitory, and resolved without residual disability.  

There is no evidence of any back problems until many years 
after service.  In 1989 and 1990, the veteran was treated for 
three episodes of back pain, two of which apparently followed 
intercurrent injury.  Subsequently, he was diagnosed with 
lumbosacral strain with left sacroiliac strain with 
arthritis.  There is no medical opinion linking the current 
back disability to in-service injury or, for that matter, to 
the back symptomatology during service.  Without evidence of 
a chronic back disorder in service and without a nexus 
between the veteran's current symptomatology and any incident 
in service, the claim is not well grounded and must be 
denied.  

II.  An Increased Evaluation for Residuals of a Fracture of 
the Left Femur

The Board notes that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994). Since the Board is satisfied 
that all relevant and available facts have been properly 
developed, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1998), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

With regard to the claim for an increased evaluation for 
residuals of a fracture of the left femur with bursitis of 
the left hip, the veteran's retirement physical examination 
included a special orthopedic examination summarizing the 
accident in service.  He had sustained a simple, comminuted 
fracture of the subtrochanteric of the left femur April 1962.  
This was fixed with blade plate fixation and bone graft.  In 
May 1966, he had removal of the internal fixation device and 
since then had had aching in the left thigh with prolonged 
standing or sitting.  Physical examination found equal leg 
lengths, well healed left lateral thigh surgical scars, and 
moderate weakness of the left hip.  The fracture was shown by 
x-ray to be well healed and in good alignment with a residual 
screw.  Residuals of the fracture were rated 10 percent 
disabling from July 1968.

September 1992 x-rays read by a private radiologist showed 
expected residuals of a previous intertrochanteric fracture, 
healing of same, and the removal of a reducing prosthesis 
except for one transverse bone screw in the proximal left 
femoral shaft.  There was moderate osteoporosis throughout.  
The impression was that the residual bone screw within the 
proximal left femoral shaft did not appear to represent a 
functional abnormality.

In undergoing a VA orthopedic examination in November 1994, 
the veteran complained of pain in the left hip, pain in the 
left iliac crest, and pain in the left lower back.  Walking, 
bending, prolonged sitting aggravated the pain in the left 
hip and back.  He had difficulty on walking on toes and heels 
and could squat fully and arise from the squatting position 
only by holding onto a table.  Examination of the left hip 
and thigh revealed a 9 inch healthy scar on the lateral 
aspect of the left thigh and tenderness over the left greater 
trochanter with localized muscle atrophy.  Range of motion 
studies at the left hip revealed flexion to 110 degrees, 
extension to 30 degrees, abduction to 45 degrees, adduction 
to 25 degrees, internal rotation to 35 degrees, and external 
rotation to 45 degrees.  He had pain on movement when made to 
rotate his leg in a circular manner around the femoral head.  
Measurement of both legs from the anterior iliac spine to the 
medial malleolus indicated that the left leg measured 1/2 
inch shorter than right.  The diagnosis was residuals of a 
fracture of the left hip with chronic left trochanteric 
bursitis and shortening of the left leg by 1/2 inch, with 
arthritis.  A VA x-ray, also dated in November 1994, noted a 
broken screw in the proximal shaft of the femur and an 
obvious deformity of the subtrochanteric or proximal portion 
of the shaft of the femur due to an old healed fracture.  The 
distal shaft of the femur was normal except for some 
osteoporosis.  

A December 1994 x-ray of the left femur revealed no 
significant change in the appearance of the left femur.  An 
x-ray in October 1996 showed a broken screw in the femoral 
shaft with evidence of old fixation devices having been 
removed and a deformity proximal to the left femur due to old 
fracture which was healed.  

During his VA orthopedic examination in October 1996, the 
veteran reported that his left leg was about a half to five-
eighth of an inch shorter than right.  He wore a shoe lift on 
the left leg.  He stated that he still had some pain, 
soreness, and tenderness in that leg.  Examination of the 
left leg revealed that it was about a half inch shorter, but 
without any other angular deformity, at least not on physical 
examination.  He had excellent range of motion of the hip 
itself.  There was a scar over the thigh where it had been 
operated on and also a scar over the left anterior iliac 
crest, which was still a little tender.  No other swelling or 
deformity in the hip or leg could be identified.  The 
pertinent diagnosis was post operative residuals of a 
fracture left femur with shortening and arthritis.  

Based on this examination, the RO granted an increased rating 
of 20 percent from the date of the claim for increase in 
1990..  

The veteran is currently evaluated at a 20 percent evaluation 
under Diagnostic Code 5255, pertaining to impairment of the 
femur.  This code provides that a fracture of the shaft or 
anatomical neck of the femur, with nonunion, with loose 
motion (a spiral or oblique fracture) warrants an 80 percent 
evaluation.  If such nonunion is without loose motion, and 
weight bearing is preserved with the aid of a brace, a 60 
percent evaluation is warranted.  A fracture of the surgical 
neck of the femur, with false joint, also warrants a 60 
percent evaluation.  A 30 percent evaluation is warranted if 
there is malunion with marked knee or hip disability; a 20 
percent evaluation for malunion with moderate knee or hip 
disability, and a 10 percent evaluation for malunion with 
slight knee or hip disability.  

The Board has considered possible ratings under Diagnostic 
Codes 5251, 5252, and 5253, but points out that, since the 
veteran does not exhibit the requisite limitation of motion 
for a compensable evaluation under any of these codes, such 
rating would not be of advantage to him.  As to the scars 
associated with the femur fracture, one of them is 
asymptomatic, while the other, while mildly tender on 
examination, is not objectively tender and painful.  See 
Diagnostic Code 7804.  Accordingly, a separate compensable 
rating for any of the scars is not warranted.  And while the 
veteran has some leg shortening secondary to the femur 
fracture, the shortening is less than the 1 and 1/4 inch 
minimum necessary for an additional  compensable rating under 
Diagnostic Code 5275.

In evaluating the residuals of a fracture of the veteran's 
left femur with bursitis of the left hip, the Board points 
out that repeated x-rays throughout the years have not shown 
any evidence of nonunion, false joint, or malunion.  Rather, 
all x-rays indicated a well-healed fracture in good 
alignment.  Further, the Board finds that there is no more 
than moderate hip disability associated with the femur 
fracture.  That is, there is some slight limitation of motion 
of the hip, some apparent osteoporosis and localized muscle 
atrophy.  Taking all of the medical facts relating to this 
disorder into consideration, the Board finds that the 
veteran's overall left femur fracture has resulted in a 
moderate disability, fairly evaluated as 20 percent.  
Accordingly, an evaluation in excess of 20 percent must be 
denied.   

IV.  An Increased Evaluation for a Left Knee Disability 

The current appeal arose from a March 1990 rating decision 
that confirmed a 10 percent rating for arthritis of the left 
knee.  Following meniscectomy, a rating decision in April 
1995 increased the 10 percent rating to 20 percent from the 
date of claim for in crease in January 1990; granted a 
temporary total rating pursuant to 38 C.F.R. § 4.30 from 
February 26, 1993; and then restored the 20 recent rating for 
arthritis of the left knee, status post meniscectomy, 
following termination of the temporary total rating on March 
31, 1993.  

Following a total left knee replacement, a rating decision in 
September 1998 granted a temporary total percent disability 
rating pursuant to 38 C.F.R. § 4.30 from August 3, 1998 
followed by a total rating pursuant to Diagnostic Code 5055. 
Effective October 1, 1999, this rating is to be reduced to 30 
percent; the 30 percent rating is prospective and is subject 
to future VA review examination.  

At this point, the veteran is still receiving a total rating 
for the knee disability, and has been receiving the total 
rating since August 3, 1998.  Since this is the maximum 
rating he can receive, the Board will confine its decision as 
to the rating warranted for the left knee disability to the 
period beginning with the reopening of this claim in January 
1990 and extending though August 3, 1998, the date of the 
left knee replacement.  

Special orthopedic examination in November 1990 noted that 
the veteran ambulated with a slight limp on the left side.  
He had excellent and full range of motion in the left knee, 
but there was pain and crepitance with motion.  There was no 
effusion, no joint line tenderness and no instability.  The 
diagnosis was residual of post-operative injury, left knee, 
with arthritis.  A reports of x-rays indicated early 
arthritic changes with narrowing of the medial joint space, 
with an impression of arthritis.  

In November 1990, the veteran testified before the RO.  He 
stated that he had been a maintenance foreman, a job which 
required a great deal of lifting and being on his feet for a 
lengthy period of time.  After a few hours, he would have 
pain in his buttock, thigh, hip, and knee, and he would start 
limping.  He found it difficult to go up and down stairs.  He 
said that his left knee locked and would give out on him.  

In December 1991, the veteran was afforded another special VA 
orthopedic examination.  A reported history noted surgery in 
1976 for debridement of arthritis.  The veteran occasionally 
wore an elastic soft hinge brace on his left knee.  He stated 
that weather changes and heavy use aggravated the knee.  
Physical examination revealed that the veteran was able to 
ambulate without aides or assistance.  His brace was removed.  
He complained of aching, pain, tenderness, and crepitation 
with motion of the knee.  Examination disclosed pain with 
motion of the knee, with range of motion from 0 degrees to 
130 degrees.  There was no effusion and the knee was stable.  
The diagnosis was post-operative arthritis of the left knee.  

A consultation report from Robert F. Kepley, M.D., at the 
request of Brian R. Cain, M.D., in November 1992, noted that 
a week before this visit the veteran had had fluid aspirated 
from his left knee joint.  On physical examination there was 
a surprisingly good range of motion, but with crepitance 
throughout this range of motion.  There was effusion in the 
left knee joint, and both joint lines were tender to 
palpation.  Ligaments were intact, but McMurray's test was 
positive.  Weight bearing x-rays showed joint space narrowing 
in the medial compartment with early marginal osteophytes.  
Dr. Kepley opined that this was generally not a severe 
picture; he suspected that the veteran had a combination of 
evolving degenerative arthritis on top of a degenerative 
meniscus tear.  He suggested arthroscopic surgery.  

Private medical records, dated in February 1993, from Brian 
R. Cain, M.D., noted that the veteran had complained of joint 
pain since 1988.  Examination revealed diminished range of 
motion of the left knee with extension and flexion.  He wore 
a brace continuously.  The left knee was tender, but there 
was no swelling, redness, synovial thickening, tophi or 
nodules, edema or effusion.  The veteran did demonstrate 
crepitation and instability, but not subluxation.  The 
diagnosis was degenerative arthritis of the left knee.  The 
veteran was advised to avoid prolonged sitting and lifting of 
any object over 20 pounds.  

An operative record from a private medical center in February 
1993 revealed that the veteran had undergone diagnostic 
arthroscopy, arthroscopic medial meniscectomy, medial femoral 
chondroplasty and lateral femoral chondroplasty.  He had 
complained of pain and catching symptoms in the left knee, 
with an intermittent swelling episode.  X-rays showed some 
early degenerative arthritis changes, which were confirmed at 
surgery.  

A VA Medical Certificate in March 1994 noted a history of two 
knee surgeries, the most recent in February 1993.  The 
veteran complained of swelling in the knee for the past four 
or five months, with pain for three months, without relief 
from Tylenol or aspirin.  Examination disclosed no warmth or 
erythema.  There was positive tenderness of the left knee, 
positive suprapatellar bursa effusion, positive crepitus on 
range of motion, which was full.  No ligamentous instability.  
X-rays were negative for fracture, dislocation, or joint 
space narrowing.  The diagnosis was left knee arthritis, 
post-traumatic.  

Lay evidence received in January 1996 from Ronald R. Coleman, 
Major, retired, noted that the veteran had difficulty with 
his left knee.  He stated that he believed that this problem 
was directly related to the injury in service in 1962.  

An October 1996 VA orthopedic examination noted complaints of 
pain, soreness, ache, and crepitation with motion.  Range of 
motion was from 0 degrees to 135 degrees of flexion, with a 
little bit of joint-line pain with motion.  No effusion was 
noted and the knee was stable.  The diagnosis was residual 
postoperative injury of the left knee with arthritis.  An x-
ray taken in conjunction with this examination disclosed 
advanced osteoarthritis changes with narrowing of the joint 
space medially.  The impression was degenerative arthritis of 
the left knee.

In June 1998, Gregory A. Vrabec, M.D., wrote that the veteran 
had significant pain and disability secondary to his post 
traumatic arthritis.  He had exhausted nonoperative 
intervention and required total knee arthroplasty.  He would 
be undergoing preoperative testing in July 1998, and surgery 
was tentatively scheduled for August 1998.  

In August 1998, the veteran underwent left total knee 
arthroplasty at a private medical center.  Medical history 
noted several arthroscopic surgeries, as well as meniscectomy 
of the left knee, but continued pain.  He was noted to have 
significant crepitance and was failing conservative 
treatment.  Radiographs revealed complete degeneration of his 
articular cartilage with valgus deformity of the knee.  The 
operation was performed without incident and the veteran was 
returned to his room in stable and satisfactory condition.  

The Board will first look at the severity of the left knee 
disability prior to the meniscectomy performed in February 
1993.  At that time, the knee was rated a arthritis under 
Diagnostic Code 5010.  Arthritis due to trauma, which has 
been substantiated by x-ray findings, is rated as 
degenerative arthritis, which, in turn, is evaluated by 
Diagnostic Code 5003.  Degenerative arthritis, established by 
x-ray findings, is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
warranted for each such major joint or group of minor joints 
affected by limitation of motion, to be combined under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a compensable evaluation may 
be granted with x-ray evidence. 

Limitation of motion of the knee is determined by 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261, for limitation of 
flexion and limitation of extension, respectively.  Since the 
veteran had 0 degrees of extension and 135 degrees of 
flexion, evaluation under either of these codes prior to 
February 1993 would not result in a compensable rating under 
these diagnostic codes.  

The RO also evaluated the veteran under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, pertaining to impairment with recurrent 
subluxation or lateral instability, but also applicable to 
impairment not otherwise specified in the rating codes.  If 
the disorder is severe, a 30 percent evaluation is warranted; 
if moderate, a 20 percent evaluation is warranted, and if 
slight, a 10 percent evaluation is warranted.

In evaluating the principal left knee symptomatology prior to 
the operative procedures in 1993, there was crepitance and 
pain on motion, effusion, tenderness, and just prior to the 
surgery, instability but not subluxation.  There was also 
medical opinion to the effect that the disability picture was 
not severe.  In view of this evidence, the Board finds that 
the left knee disability was equivalent to no more than 
moderate impairment of the knee with recurrent subluxation or 
lateral instability.  Accordingly, before his 1993 operation 
an increased evaluation is not warranted under any of the 
above diagnostic codes.  

In considering the severity of the left knee disability from 
the time of the 1993 meniscectomy to the time of the knee 
replacement in August 1998, the Board notes signs and 
symptoms of swelling, pain, tenderness, effusion, and 
crepitus on range of motion, which was full.  There was no 
warmth or erythema and no ligamentous instability.  
Significantly, however, conservative measures to control his 
pain had failed, and by the time he presented for knee 
replacement, he had complete degeneration of the articular 
cartilage in the knee with valgus deformity.  With 
application of the benefit of the doubt rule, the Board 
concludes that the impairment of the knee was analogous to 
severe impairment with recurrent subluxation or lateral 
instability. Accordingly, a 30 percent evaluation is 
warranted prior to the veteran's August 1998 total knee 
replacement.  


ORDER

Service connection for arthritis of the left hip is denied.

Service connection for a back condition is denied.  

An evaluation in excess of 20 percent for residuals of a 
fracture of the left femur, with bursitis of the left hip, is 
denied.  

Prior to February 26, 1993, an evaluation in excess of 20 
percent for a left knee disability is denied.  

From April 1, 1993 to August 3, 1998, a 30 percent evaluation 
for a left knee disability is granted, consistent with the 
criteria that govern the payment of monetary awards.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


 



